 502DECISIONSOF NATIONALLABOR RELATIONS BOARDLaborers InternationalUnion of North America,Local 859, AFL-CIO and Thomas S. Byrne, Inc.Laborers InternationalUnion of North America,Local859,AFL-CIOandTheCitadelConstruction Company, Inc.Laborers InternationalUnion of North America,Local 859, AFL-CIOandDee Brown Masonry,Inc. Cases 16-CC-300, 16-CC-315, and 16-CC-327December 18, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn July 22, 1969, Trial Examiner A. Bruce Huntissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengagingincertainunfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended that thecomplaint be dismissed as to them. Thereafter, onlytheRespondent filed exceptions to the TrialExaminer's Decision with a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations oftheTrial Examiner, with the following additionalcomments.At issue in these cases is whether the Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the NationalLabor Relations Act, as amended, in its course ofconduct relating to its strikeagainstMcDonaldBros.Cast Stone Co. (herein called McDonald)during 1968 and 1969. For the most part, the factsare uncontroverted. Thomas S. Byrne, Inc. (hereincalledByrne), The Citadel Construction Company,Inc. (herein Citadel), and Dee Brown Masonry, Inc.(herein Brown), contractors engaged in the buildingand construction industry, purchase stone fromMcDonald, which stone is usually delivered byMcDonald to their respective jobsites. During thetime of Respondent's strike against McDonald, thethreecontractorsmadearrangementswithindependent truckers to have stone delivered by theindependent truckers fromMcDonald's to theirjobsites.180 NLRB No. 51During August 1968, Respondent threatened topicketByrne for using McDonaldstone.Later,when an independent hauler brought a load ofMcDonald stone to the Byrne jobsite, Respondentpicketed with a sign directed only to employees ofMcDonald, although it knew no employees ofMcDonald were at the jobsite, causing employees ofother contractors to cease work. The stone was notunloaded.ByrnefiledachargeagainsttheRespondent,butlaterjoined in a settlementagreementapproved by theRegionalDirector, insettlement of the charge.InDecember 1968, when an independent haulertransportedMcDonald stone to the Citadelworksite, pickets of Respondent appeared, causingCitadel's employees to quit working. No employeesof McDonald were at the site. After the truck wasunloaded and left, the picketing ceased. Again acharge was filedagainst theRespondent, this timeby Citadel, but a settlement agreement was executedby the parties and approved by the RegionalDirector.InMarch 1969,BrowncontractedtobuyMcDonald stone and arranged to have anindependenthauler pick up the stone and deliver itto theBrownjobsite.Browninformed Respondentof those plans, but Respondent's agent informedBrown that Respondent would "picket the stonewhenever and wherever the opportunity presenteditself."Another of Respondent's agents, stationedacross the street from Brown's worksite, with apicket signin his station wagon, informed Brown'sforeman that he would picket if the stone wasdelivered there. Brown suspended his effort to havethe stone delivered until after the charge was filedand arestrainingorder had issued by the UnitedStatesDistrictCourt for the Northern District ofTexas.ThereafterBrown filed its charge againstRespondent, and the Regional Director withdrew hisapprovalof the previous settlement agreementsinvolvingByrne and Citadel. The Trial Examinerfound, and weagree,thatRespondent's threats toBrownbreachedboth settlement agreements, asthoseagreementscontained provisions by whichRespondent agreed not to picket "any other personengaged incommerce," with an object of forcingthem tocease doingbusiness withMcDonald. Wefind, therefore, that the Regional Director actedproperlyin settingaside those settlement agreementsand issuingthe consolidated complaint herein.Like the Trial Examiner, we find that Byrne,Citadel,andBrown were not "allies" for thepurposesofMcDonald's labor disputewithRespondent.Rather, the facts show that Byrne,Citadel,andBrownwereneutralsecondaryemployers and were merelyengagedindoingbusinesswithMcDonald, the primary employer. Thedelivery of McDonald stone by independent haulersengaged by Byrne, Citadel, andBrown, individually,andwithoutencouragementor suggestion from LABORERS,LOCAL 859McDonald, does not constitute "struck work."These three contractors arranged to have McDonaldstonedeliveredtotheirrespective jobsitesbyindependent haulers. Although McDonald employeesusually delivered stone,McDonald did not makeany arrangements to have its stone delivered to anyofitscustomers.Thecustomersmade thearrangementsto have the product that they boughtdeliveredtothem.Aswe stated inPattonWarehouse,'"[in] the absence of any arrangementbetween the struck and the secondary employers, thework previously performed by the struck employermay not be interfered with even though thesecondary employees are performing a servicewhich, but for the dispute, would customarily beperformedbytheemployeesofthestruckemployer." Therefore, we agree that the delivery ofthestone,arranged for by the customers ofMcDonald, does not constitute struck work, andconsequentlyByrne,Citadel,and Brown are notallies ofMcDonald simply because they continuedtoexercise their right to purchase stone fromMcDonald.'Accordingly,we adopt the Trial Examiner'sfindingsthattheRespondent violatedSection8(b)(4)(i)(B) of the Act by picketing the Byrne andCitadel jobsiteswithanobjectof forcing orrequiringpersons to cease doing business withMcDonald, and that Respondent violated Section8(b)(4)(ii)(B) of theAct bythreatening Brown andByrne with an object of forcing them to cease doingbusiness with McDonald.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNational LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,LaborersInternationalUnion of North America, Local 859,AFL-CIO,Dallas,Texas,itsofficers,agents, andrepresentatives,shall take the action set forth in theTrial Examiner'sRecommended Order.'TruckDriversUnion LocalNo. 413.InternationalBrotherhood ofTeamsters, (PattonWarehouse,Inc.),140 NLRB1474, 1483, enfd in partand set aside in part 334F.2d 539 (C.A.D.C.),cert. denied379 U.S. 916.'SeeLocal379,BuildingMaterial &Excavators,a/w InternationalBrotherhoodof Teamsters (Catalano Bros.,Inc ),175 NLRB No. 74.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESA. BRUCE HUNT, Trial Examiner: These consolidatedcases involve a single respondent,LaborersInternationalUnion of North America, Local 859, AFL-CIO. In eachcase, the Respondent is alleged to have violated Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended, 29 U.S.C., Sec. 151et seq.'On April 22,1969, I conducteda hearing atFortWorth, Texas. Allparties were represented by counsel. Subsequently, briefs503were filed by the General Counsel and the Respondent,and have been considered. As will appear, the Respondentexecuted, and the Regional Director approved but later setaside, settlement agreements involving the Respondent'sconduct at sites where Thomas S. Byrne, Inc. and TheCitadelConstructionCompany, Inc. were engaged inconstruction.As also will appear, I hold, contrary to theRespondent's contention, that the Regional Director didnot err in setting aside the agreements. Upon the entirerecord and my observation of the witnesses, I make thefollowing-FINDINGS OF FACT1.THE VARIOUS EMPLOYERSA. The Primary EmployerAcme Brick Company d/b/a McDonald Bros. CastStone Co. (herein McDonald) is a division of First WorthCorporation, a Texas corporation, and maintains officesand places of business in Fort Worth where it is engagedin the building materials industry.McDonald annuallyreceives goods and materials valued in excess of $50,000that are transported to its plants directly from outsideTexas.McDonald also annually sells products valued inexcess of $50,000 that are delivered to points outsideTexas. There is no dispute, and I find, that McDonald isengaged in commerce within the meaning of the Act.B The Other EmployersThomas S. Byrne, Inc. (herein Byrne), The CitadelConstructionCompany, Inc. (herein Citadel), and DeeBrownMasonry,Inc.(hereinBrown),areTexascorporationsengaged inthe building and constructionindustry.Byrne, Citadel and Brown have their principalofficesat,respectively,FortWorth, San Marcos andDallas.During 1968, each of these employers receivedgoods and materials valued in excess of $50,000 whichwere shipped to its places of business directly from pointsoutside Texas. There is no dispute, and I find, that eachof these employers is engaged in commerce within themeaning of the Act.11.THE RESPONDENTThe Respondent, Local 859, is a labor organizationwhich admits to membership employees of McDonald.III.THEUNFAIR LABOR PRACTICESA. The IssuesThe Respondent was twice certified by the Board as therepresentative of McDonald's production and maintenanceemployees, including patchers and truck drivers. The firstcertificationwasonNovember 6, 1967, in Case16-RC-4728 wherein the Union filed the petition. Thesecond certification was on the day immediately precedingthe hearing, April 21, 1969, in Case 16-RM-389 whereinMcDonald filed the petition. Negotiations between theRespondent and McDonald were unfruitful and, during'The original charges were filed on August 7, 1968, and January 2 andMarch 13,1969.Amendedcharges in Case16-CC-327 werefiledonMarch 17 and 19,1969. Thecases were consolidated and a complaint wasissued on March 28, 1969 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly or August 1968, the Respondent began an economicstrike.Both of McDonald's plants in Fort Worth werepicketed. There is no issue concerning that picketing. Thequestion is whether the Respondent's conduct relating toByrne,Citadel and Brown, described below, constitutedsecondary activity in violation of Section 8(b)(4)(i) and(ii)(B) of the Act.B. Events Involving ByrneDuring August 1968, Byrne was engaged as the generalcontractoronaconstructionprojectfortheStarTelegram, a newspaper in Fort Worth. Byrne had about55 employees and 6 supervisors on the job. The stone thatByrneutilizedon the project was purchased fromMcDonald and the normal practice had been forMcDonald's employees to deliver the stone to the site inMcDonald's trucks. On August 6, Byrne received from theRespondent a letter that recited,interalia,that theRespondent had struck McDonald in an effort to obtain acollective labor agreement, that the latter's drivers spentmost of their working hours in making deliveries, that theRespondent would picket McDonald's drivers, that thepicketing would be directed at such drivers only, and thattheRespondent would comply with the standards "forprimary ambulatory picketing" established inMoore DryDock Co..92 NLRB 547. (The standards established inthat case are not applicable to our issues because noemployees of McDonald appeared at any constructionsite,as related hereinafter. Thus, there was no commonsitusatwhichMcDonald was engaged with otheremployers.)Upon receipt of the letter from theRespondent, James N. Patterson, president of Byrne,made arrangements with Bill Scroggins, a truckingcontractor who hauls products for Byrne, to go to one ofMcDonald's plants and pick up stone. Additionally,someone on behalf of Byrne made an agreement withMcDonald that the price of the stone to be hauled byScrogginswould be the usual price less Scroggins'charges.Scrogginswent to McDonald's plant. SoonPatterson telephoned JohnWallace,an agent of theRespondent.When the telephone connectionwascompleted,Wallace said that he had been "about to call"Patterson. The latter asked what he had in mind, andWallace replied that Byrne's truck was at McDonald'splant to pick up some stone and that, if the stone shouldbe brought to the jobsite, it would be picketed. Pattersonsought unsuccessfully to persuade Wallace not to engagein picketing.One of Patterson'sargumentswas that theletter from the Respondent had referred to picketing ofMcDonald's employees only, and Patterson said thatneither employees nor trucks of McDonald would be onthe site and that the stone would be hauled by Scroggins,"an independent trucking contractor." This argument didnot persuade Wallace. Patterson then said that only threepieces of stone were needed to complete the day's work,that equipment and men were awaiting the stone, and heaskedWallace to refrain from picketing. Wallace repliedthat, if four or more pieces of stone were brought to thesite,hewould "put a picket on the job."' Scrogginsbrought the three pieces of stone to the site withoutincident.Later on August 6, Pattersonsent atelegram tothe Respondent,sayingthat "until further notice" ByrnewouldpurchaseproductsfromMcDonald "F.O.B.McDonald plant" and that "[n]o truck, employee orsub-contractorofMcDonald will be engaged in thedelivery of products purchased by [Byrne] to our jobsites."AlsoonAugust 6, G. G. Adams, Byrne'ssuperintendent at the site, talked with Lawrence O'Neil,the Respondent's business agent. O'Neil said that "if youbringanymore of McDonald stone on the job [theRespondent would] have to picket." Adams asked, "[o]nwhat ground?," adding that "[t]here is not any McDonaldemployees on the job." O'Neil answered, "[f]or using theirstone."On the next day, August 7, Scroggins' truck brought aload of McDonald stone to the jobsite. A man picketedwith a sign reading:Don't Buy ProductsofMcDonald Stone ProductsUNFAIRTo Laborer'sLocal Union 859This Picketing Is Directed OnlyAt Employees of McDonaldStone ProductsLaborer's Local Union 859The picket walked as near as he could to the truck. Noemployees of McDonald were at the jobsite. About 40employees of Byrne and 20 of another contractor ceasedwork,however.The truck was not unloaded, andPatterson directed someone to tell the driver to leave.Patterson telephoned Wallace and told him that the truckhad been driven from the site. Wallace went to the siteand stopped the picketing. The employees returned towork.C. EventsInvolvingCitadelDuringDecember 1968, Citadel was engaged in theconstructionofadormitory atNorthTexas StateUniversity at Denton, Texas. Citadel madearrangementswith a hauler named Ben Loper to have Loper obtain thestone atMcDonald's plant and deliver it to the jobsite.Citadelalso arrangedwith McDonald to pay the latter theusualpricefor the stone less Loper's charges. OnDecember 27, Loper brought a load of stone to the site.Pickets appeared, one at each of two gates. The recorddoes not disclose the exact wording of the signs theycarried,but it is clear that the signs referred toMcDonald, not to Citadel, and that they bore theRespondent'sname as theprotesting labor organization.Frank Thomason,who was incharge of Citadel's work onthe project, spoke to the pickets and one of them said thatitwould take an injunction to remove him. There wereabout 120 employees of Citadel on the job, and about 60quitworkingduringthepicketing.Therewerenoemployees of McDonald at the site. Loper's truck wasunloadedand left thesite.The picketing ceased.'These and other findings are based upon the uncontradictedtestimonyof witnesses for the General Counsel unlessthe contraryis noted. LABORERS,LOCAL 859D. The Settlement AgreementsDuringAugust 1968, in Case 16-CC-300 involvingByrne, the parties executed a settlement agreement thatwas approved by the Regional Director. The agreementcontained provisions that the Respondent would post anotice, that the Respondent would comply with the termsand provisions of the notice, and that, by entering into theagreement, the Respondent did not admit a violation oftheAct.The notice, addressed to members of theRespondent, recited in substance that the Respondentwould not, by picketing or like or related conduct, induceor encourage anyone employed by Byrne "or any otherperson engaged in commerce or in an industry affectingcommerce"to engagein a work stoppage with an objectof forcing or requiring Byrne "or any other employer orperson"toceasedoingbusinesswithMcDonald.Additionally, the notice recited that the Respondent wouldnot threaten, restrain, or coerce Byrne or any other personengaged in commerce or in an industry affectingcommerce with an object of forcing or requiring "saidcorporation" to cease doing business withMcDonald.During January 1969, in Case l6-CC-315 involvingCitadel, the Respondent entered intoa similar agreement,alsoapprovedby the Regional Director, with onedistinction,i.e.,therewas no provision concerningthreatening,coercingorrestrainingCitadeloranyemployer.On March 18, 1969, the Regional Director withdrew hisapproval of the settlementagreementsand set them asideon the ground that the Respondent had violated them.Ten days later, he issued the complaint. The basis of theRegional Director'saction wasthe Respondent's conductinvolvingBrown,discussed hereinafter.'On the otherhand, the record is clear that the Respondent, afterenteringintotheagreements,posted the notices asrequired and did notengage in invalidconduct towardByrne or Citadel.As will appear, the Respondentcontends that its conduct toward Brown did not constitutea violation ofeither agreement.We turn to that conduct.E. Events Involving BrownDuringMarch 1969,Brown wasa subcontractor formasonry work valued at about $966,000 on a project forSouthwestern Bell Telephone Company inDallas. Brownhad contracted to buy from McDonaldstone valued at$115,000, the stone to be delivered by McDonald to thejobsite.Upon various days on and after March 3, a striker andpicket, AnthonyMullins, sat in a station wagonacross thestreet from the jobsite.Mullinsdid not picket at the siteat any time, nor has therebeen adelivery of McDonaldstone exceptas describedhereinafter.4On March 12,Dewitt Brown, Jr., owner ofBrown,telephonedR. P.Vinall,an agent oftheRespondent.Brown,Jr. said toVinall that he was "about ready to have stone delivered"to the jobsite, that he hadarrangedto buy the stone f.o.b.McDonald's plant, andthat he would have an independenthauler pick up and deliver thestone.Brown,Jr. asked if'TheRegional Director acted pursuant to Section 101.9(ex2) of theBoard's Statements of Procedure which reads:"In the event the respondentfails to comply with the terms of an informal settlement agreement, theregionaldirectormay set the agreement aside and institute furtherproceedings."The Regional Director's authority to set aside a settlementagreement in a case where the facts warrant such action is well established,Wallace CorporationY.N.L.R.B.,323 U.S. 248, 253-255, 65 S.Ct. 238,240-241;Pioneer Natural GasCompany.158 NLRB 1067, 1068.505Vinallwouldpicket,andVinallrepliedthattheRespondent was "going to picket the stone whenever andwherever the opportunity presented itself." Brown, Jr.then said that he would "take whatever action that wasavailable to [him] under the law" to get the stonedelivered and to perform his subcontract. Vinall replied,"I understand you have to do what you have to do and Ihave to do what I have to do." On the next day, March13,Lawrence Drake, Brown's foreman at the jobsite, sawMullinsacross the street in a station wagon and went overto talk. Drake asked if Mullinswas "goingto picket thejob," to which Mullins replied in the negative and addedthat he would picket "the stone if it arrived on the job."Drake observed that a picket sign was in the stationwagon.The exact wording of the sign is not disclosed inthe transcript, but the record is clear that the sign differedfrom the one quoted above in that it did not contain thewords"Don'tBuyProductsofMcDonald StoneProducts," but was similar to the quoted sign in that itcharacterizedMcDonald as unfair and professed to havebeen addressed only to McDonald's employees.'Brown,Jr. suspended his efforts to have stone delivered to thejobsite by an independent trucker and he promptly filedtheoriginalcharge in Case 16-CC-327. During theworkweekbeginningMarch 24, a trucker hired by Brown,Jr., delivered stone to the jobsite without incident, but itappears that this delivery took place after a restrainingorder had been issued against the Respondent in theUnited States District Court for the Northern District ofTexas, Civil Action No. 3-3072-B.Brown,Jr.'s financialarrangementwithMcDonald was that he would pay thecontract price for thestone lessthe amount charged bythe trucker to pick up and deliver it. At the time of thehearing in the instant case,there had been no additionaldeliveriesof stone toBrown.We come now to theRespondent's defenses.F. The"Ally" DefenseSection 8(b)(4) provides in pertinent part that it shall bean unfair labor practice for a labor organization or itsagents:(i)toengagein,or to induce or encourage anyindividualemployedbyanypersonengaged incommerce or in an industry affecting commerce toengage in,a strike or a refusal in the course of hisemployment . . . to perform any services; or (ii) tothreaten, coerce, or restrain any person engaged incommerce or in an industry affecting commerce, wherein either case an object thereof is:sss(B) forcing or requiringany person to cease . . .dealing intheproducts of any other producer,4The Respondent asserts that Mullins was not its agent.The Respondentconcedes,however,that it sent Mullins to the jobsite,that he was paid forthe time he spent there,and that at tunes he was the picket captain in thedispute with McDonald.I find that Mullins was its agent.'The findings concerning Drake's conversation with Mullins are basedupon the former's uncontradicted testimony.On the other hand,there istestimony for the Respondent that two types of signs were prepared andgiven to each picket, that one sign was addressed to McDonald'semployees and was for use when such employees delivered stone,and thatthe other sign referred to McDonald's products and was for use whenanother employer was delivering stone.Mullinswas not a witness,however, and there is no testimony to contradict that of Drake that therewas only one sign in the station wagon 506DECISIONSOF NATIONALLABOR RELATIONS BOARDprocessor,ormanufacturer,ortoceasedoingbusinesswith any other person .Provided,Thatnothing contained in this clause (B) shall be construedtomake unlawful, where not otherwise unlawful, anyprimary strike or primary picketing;..Provided further,Thatfor the purposes of thisparagraph(4)only,nothingcontainedinsuchparagraph shall be construed to prohibit publicity, otherthan picketing,for the purpose of truthfully advising thepublic, including consumers and members of a labororganization,that a product or products are producedby an employer with whom the labor organization has aprimarydisputeandaredistributedbyanotheremployer,as long as such publicity does not have aneffectof inducing any individual employed by anyperson other than the primary employer in the course ofhisemployment to refuse to pick up,deliver,ortransport any goods,or not to perform any services, atthe establishment of the employer engaged in suchdistribution.. .TheRespondent points to the facts that it wasMcDonald's practice to deliver its products to the sites ofBrown'soperations,that the latter hired a trucker tomake deliveries that had been performed by McDonald'sstriking employees,and that McDonald agreed to pay forsuch deliveries because the charges therefor were deductedby Brown from the contract price of the stone. As aconsequence,theRespondent asserts,Brown was not aneutral or disinterested employer but injected itself intothe labor dispute between the Respondent and McDonald.In its brief,theRespondent makes the same assertionconcerning Byrne and Citadel,but its principal contentionrelating to those two employers is that the settlementagreements should not have been set aside. The question iswhether the secondary employers(Brown,Byrne andCitadel)became allies of McDonald so that picketing attheir jobsites was an appropriate extension of the primarypicket lines at McDonald's plants.The initial ally case isDoudsv.MetropolitanFederationofArchitects,Engineers.Chemists&Technicians[Ebasco Services,Inc./,75F.Supp.672 (S.D.N.Y.). Later cases includeN L.R.B.v.BusinessMachineandOfficeApplianceMechanicsConferenceBoard,etc[RoyalTypewriterCo.J,228 F.2d 553 (C.A. 2);N.L.R.B. v. EnterpriseAssociationof Steam,etc.Pipefitters[ConsolidatedEdison Co.!,285 F.2d 642(C.A.2);TruckDrivers UnionLocalNo.143,I.B.T.C.W.H.A (PattonWarehouse,Inc.),140 NLRB 1474;BreweryWorkers Union No. 8,etc. (Bert P.Williams,Inc.),148 NLRB 728; andLocal379,BuildingMaterial& Excavators,I. B. T.C. W. H A.(CatalanoBros.Inc.),175NLRB No. 74.InRoyalTypewriter,the struck employer,Royal,was obligated torepair typewriters that it had sold. After Royal's serviceemployeeswentonstrike,Royal'scustomers,byarrangement with Royal,selected other companies to dothe repair work,andRoyal paid the bills,inmostinstances by direct payments to the other companies. TheCourt,holding that certain companies were allies ofRoyal,said"that an employer is not within the protectionof Sec.8(b)(4)(A) [8(b)(4)(B)in the current Act] when heknowingly does work which would otherwise be done bythe striking employees of the primary employer and wherethis work is paid for by the primary employer pursuant toan arrangement devised and originated by him to enablehim to meet his contractual obligations [to his customers].The result must be the same whether or not the primaryemployermakes any direct arrangement with theemployers providing the services," 228 F.2d at 559. TheRoyalTypewriterdoctrinewas followed inBertPWilliamswhere Williams was found to have been an allyof the struck primary employer by contracting with thatemployer to perform struck work that the primaryemployerwas required by a franchise agreement toperform. Although inRoyal TypewriterandWilliamstheprimary employers had obligated themselves before thestrikes to perform work that later became struck workand that theirallies agreedto perform, I do not believethat such obligationis controlling.The pertinent inquiry iswhether one employer undertakes, by arrangement with astruck primary employer, to perform work that, absentthe strike, would be performed by striking employees. AstheBoard said inPattonWarehouse,"an essentialrequirementof the ally doctrine . . . [is] that the struckworkmust be transferred to a secondary employerthroughan arrangementwith the primary employer," 140NLRB at 1483, followed inCatalanoBros.Thatrequirementis the key to ourissue.McDonald did notmake any arrangementwith any trucker to have stonedelivered to a jobsite. The arrangements were made byBrown,Byrneand CitadelIt istrue that the truckersperformedwork that,absentthe strike,McDonald'sdriverswould have performed.ItalsoistruethatMcDonald bore the expenses of delivery becauseMcDonald was reimbursed by his three customers uponthe basis of the usual cost of the stone less the amountscharged by the truckers. These facts, however, did notchange the statusof the secondary employers from that ofcustomersto that of allies. Those employers did notundertake to perform generally the work of McDonald'sstrikingdrivers.They sought solely to continue ascustomersby utilizing the services of independent truckersto bring to them stone that they needed. "To bring thesefactswithin theEbasco-Royaldoctrine would require aholding that . . . [Brown, Byrne or Citadel] was somehow[McDonald's]agent, aholding that would fly in theface of reality,"Consolidated Edison,285 F.2d at 645.Unquestionably, each of the secondary employers had theright tocontinuetopurchase stone fromMcDonald.Surely too, each had the right to send any trucks it ownedtoMcDonald's plant to pick up stone,assumingthat itsdrivers would cross the picket line at the plant, and thisright embodied the additional right to negotiate withMcDonald a price for the stone f.o.b. the plant to replacethe earlierprice f.o.b. buildingsite. I see no meaningfuldifference between theserights,on the one hand, and thearrangementsmade by the secondary employers withindependenttruckers,on the other. I hold that thoseemployers,bymaking those arrangements,didnotbecome alliesof McDonald. To hold otherwise would beto hold thatinan uncountablenumber of instancesemployers who areneutralsin a labor dispute would haveto cease doing businesswith a struck primary employer.Such a result would be out of harmony with the Act.G. The Consumer Picketing DefenseWe have seen that no employee of McDonald was on ajobsiteatany pertinent time. Therefore, each of thejobsites was a secondary site, not a common situs. TheRespondent asserts that its conduct at the jobsites inpicketing, and in threatening to picket, related solely to"identifiablestoneproductofthestruckprimaryemployer." The Respondent citesN.L.R B. v. Fruit and LABORERS,LOCAL 859Vegetable Packers andWarehousemen,Local 760 (TreeFruits),377 U.S. 58, 84 S.Ct. 1063 (1964). Although theproviso to Section 8(b)(4) quoted above contains the term"publicity, other than picketing," it is established thatconsumer or product picketing at a secondary site is validunder certain circumstances.TreeFruits, supra;MilkDrivers and Dairy Employees' Local 680, 1. B. T. C. W. H. A.(Woolley's Dairy),147 NLRB 506, overturningan earlierdecision inthe same case,145NLRB 165. At the ByrneandCitadel jobsites, however, the picketing inducedemployees to cease work, and thereby the picketing wasinvalidunder the terms of the proviso. At the Brownjobsite, on the other hand, picketing did not occur, andthequestion is whether there were invalid threats topicket.As we haveseen,a picket, Mullins,sat in a stationwagon across the street from the jobsite prepared topicket ifMcDonald stone had been brought to the site.Upon one occasion Mullins had a sign characterizingMcDonald as unfair and professing to be addressed onlyto employees of McDonald. Additionally,a union agent,Vinall, toldBrown,Jr. that the Respondentwas "going topicket the stone whenever and wherever the opportunitypresented itself," including Brown's jobsite.Consumerpicketingat that site would have been valid only ifaddressed to customers of Brown, presumably HengerConstruction Company with whom Brown had contractedto do the masonry work,the generalcontractor if otherthanHenger,and Southwestern Bell Telephone Company.Insofar as appears, the Respondent did not appeal toBrown's customers, and this is a fact to be considered indeterming whether the Respondent intended toengage inlawful consumer picketing,Milimen & Cabinet MakersUnion, Local No. 550 [Steiner Lumber Company!,153NLRB 1285, 1286, enfd. 367 F.2d 953 (C.A. 9).Additionally,and unlike the factual situation inTreeFruits,theRespondent took no steps to assure thatemployees at the jobsite would not cease work in responseto picketing. On the contrary, the picketsign inMullins'possessionwas calculated to cause a work stoppage ifBrown had disregarded the threats of Mullins and Vinalland had caused McDonald stone to be delivered to thesite.As recited,consumerpicketing that causes a workstoppage by an employee of a secondary employer at asecondary site is not protected by the proviso. I find thattheRespondent violated Section 8(b)(4)(ii)(B) by thethreats to picket at Brown's jobsite.H. Conclusions Concerning The SettlementAgreementsThe Respondent's threats to Brown clearly breached thesettlement agreement in Case l6-CC-300.The threats alsoconstituted threats to breach the settlement agreement inCasel6-CC-315.Itfollows that the Regional Directoracted properly in setting the agreements aside and inissuing the consolidated complaint as the initial step inobtaining an order requiring the Respondent to cease itsinvalid conduct.Upon the above findings of fact and the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is a labor organization within themeaning ofthe Act.2.The primary employer and each of theneutralemployersis engagedin commerce within the meaning ofthe Act.5073.By inducing and encouraging individualsemployed inindustriesaffecting commerce to refuse in the course oftheir employment to perform services, with an object offorcing or requiring persons to cease doing business withMcDonald, the Respondent has engaged in unfair laborpracticesaffectingcommerce within the meaning ofSections 8(b)(4)(i)(B)and 2(6) and (7) of the Act.4.By threatening, coercing and restraining Brown andByrne with an object of forcing or requiring said personsto cease doing business with McDonald, the Respondenthas engaged in unfair labor practices affecting commercewithin the meaning of Sections 8(b)(4)(ii)(B) and 2(6) and(7) of the Act.5.The Respondent did not violate Section 8(b)(4)(i)(B)in its conduct toward Brown, nor did it violate Section8(b)(4)(ii)(B) in itsconduct toward Citadel.RECOMMENDED ORDERUpon the entire record in the case and pursuant toSection 10(c) of the Act, and in order to effectuate theAct's policies, I recommend that Laborers InternationalUnion of North America, Local 859, AFL-CIO, itsofficers, agents and representatives, shall:1.Cease and desist from:(a) Inducing or encouraging employees of Thomas S.Byrne, Inc., The Citadel Construction Company, Inc., orany other individuals employed in an industry affectingcommerce, to refuse, in the course of their employment,to 'perform any service with the object of forcing orrequiring any person to cease doing business with AcmeBrick Company d/b/a McDonald Bros. Cast Stone Co.(b)Threatening, coercing, or restraining Thomas S.Byrne, Inc.,Dee Brown Masonry, Inc., or any otherperson engaged in an industry affecting commerce, withthe object of forcing or requiring any such person to ceasedoingbusinesswithAcme Brick Company d/b/aMcDonaldBros.Cast Stone Co.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places in its offices and meetinghalls, including all places where notices to its members areposted, copies of the notice attached hereto as Appendix.'Copies of said notice, to be prepared by the Respondenton forms furnished by the Regional Director for theSixteenthRegion,shall,afterbeingsignedby theRespondent's representative, be posted by the Respondentimmediately upon receipt thereof and maintained by it forat least 60 consecutive days thereafter. Reasonable stepsshallbe taken by the Respondent to ensure that saidnoticesarenot altered, defaced, or covered by anymaterial.(b) Promptly after receipt of appropriate forms fromsaidRegional Director, prepare signed copies of saidnoticeand deliver them to the Regional Director forposting byBrown,Byrne, and Citadel, if those employersbe willing, at their respective places of business includingall places where notices to their employees customarily areposted.(c)Notify said Regional Director in writing within 20days from the receipt of this Decision what steps the'In the eventthat these Recommendations be adopted by the Board, thewords "a Decision andOrder of the"shall besubstituted for the words"the RecommendedOrder of a Trial Examiner of the" in the notice. Inthe furtherevent that the Board'sOrder be enforced bya decreeof court,the words "a Decree of the United States Court of Appeals Enforcing anOrder of the"shall besubstituted for the words "a Decision and Order ofthe 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent has taken to comply herewith.'IT IS FURTHER RECOMMENDED that the consolidatedcomplaint be dismissed to the extent that it alleges unfairlabor practices not found herein.'If these Recommendations be adopted by the Board, this provision shallbemodified to read"Notify said Regional Director,inwriting, within 10days from the date of this Order,what steps the Respondent has taken tocomply herewith "APPENDIXNOTICEPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended we hereby notify all ourmembers, officers, and agents, and Dee Brown Masonry,Inc.,ThomasS.Byrne,Inc.,andTheCitadelConstruction Company, Inc., and their employees, that-WE WILL NOT induce or encourage any employees ofThomas S Byrne, Inc., The Citadel ConstructionCompany, Inc., or any other individuals employed in anindustry affecting commerce, to refuse, in the course oftheiremployment, to perform any service with theobject of forcing or requiring any person to cease doingbusiness with McDonald Bros Cast Stone Co.WE WILL NOT threaten, coerce, or restrain DeeBrown Masonry, Inc., Thomas S. Byrne, Inc., or anyotherpersonengagedinanindustryaffectingcommerce, with the object of forcing or requiring anysuch person to cease doing business with McDonaldBros. Cast Stone Co.DatedByLABORERSINTERNATIONAL UNIONOF NORTH AMERICA,LOCAL 859, AFL-CIO(Labor Organization)(Representative)(Title)Thisnotice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterialIf employees have any question concerning this noticeor compliance with its provisions,theymay communicatedirectlywith the Board'sRegionalOffice, 8A24FederalOfficeBuilding, 819Taylor Street, FortWorth, Texas76102,Telephone817-334-2941.